Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 2/14/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 12 has/have been amended;
Claim(s) 2, 5-6, 13 is/are cancelled;
Claim(s) 1, 3-4, 7-12, 14-16 is/are presently pending.
The amendment(s) to claim(s) 1 is/are sufficient to overcome the claim objection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	
Applicant argues on p. 8 of remarks that Sachs does not teach the recited flexible ground because the adjustable floor grating of Sachs has different structures and functions than that of the instant invention in which “the flexible ground of the present application is not a grad or similar structure. In addition to adjusting a suitable position in the electromagnetic field, the flexible ground of the present application can also be designed according to the animal behavior experiments to be performed, such as, open In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 second to last line recites “an magnetic resonant coupling effect”; this seems to be grammatically incorrect and a suggested edit is “a[[n]] magnetic resonant coupling effect”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentz (A wirelessly powered and controlled device for optical neural control of freely-behaving animals; Published 6/23/2011; cited in IDS; cited in previous office action) in view of Badr (US 20170256992 A1; 9/7/2017; cited in previous office action) and further in view of Sachs (US 3662713 A; 5/16/1972; cited in previous office action).
Regarding claim 1, Wentz teaches a wireless magnetic resonance device for optogenetically stimulating a target area in an animal (Abstract), comprising: 
an electromagnetic-field generating assembly (Figure 2a; p. 5 2.1.2. Wireless power transmitter; p. 6 2.2.3. “transmitter coil”) comprising:
an enclosure for accommodating an animal (Fig. 2a; p. 5 2.1.2. paragraph 1 “circular mouse cage or a circular bowl”);
an electromagnetic-field generating coil for generating an electromagnetic field (Figure 2a; p. 5 2.1.2. Wireless power transmitter; p. 6 2.2.3. “transmitter coil”).

The combination of Wentz and Badr does not teach a flexible ground adjusted by the height of the animal to position in the electromagnetic field. For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. However, Sachs teaches in the same field of endeavor (Abstract; Fig. 1) the enclosure comprises a flexible ground (Col. 1 lines 55-62; Col. 3 lines 33-37 “adjustable in height”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Wentz and Badr to include this feature as taught by Sachs because this enables greater cleanliness for the animals (Col. 1 lines 55-62).
In the combination of Wentz, Badr, and Sachs, Wentz teaches a power supply which is electrically coupled to the electromagnetic-field generating coil for providing an 
a stimulator which is electrically coupled to the electromagnetic-field generating coil for modulating at least one characteristic of the electromagnetic-field (p. 5 2.1.2. paragraph 2 “function generator”).
The combination of Wentz, Badr, and Sachs teaches
an inductive assembly attached to the animal (Wentz Fig. 1) comprises:
an inductive coil which is able to generate an electrically coupled resonant inductive current during the electromagnetic field variation of the electromagnetic-field generation coil wrapped on the enclosure (Wentz Fig. 2; p. 4 “resonant parallel LC tank circuit…wound copper ferrite core”; Badr Fig. 1; Fig. 6; Fig. 9A-9B); and
a light emitting unit which is connected to the inductive coil (Wentz Fig. 1a),
wherein the light emitting unit is configured to at least be partially implanted in the animal to direct the optical stimulation signal to the target area in the animal (Wentz Fig. 1-2), and
wherein the electromagnetic-field generating coil is used to generate electromagnetic field changes (Wentz Fig. 2; p. 4 “resonant parallel LC tank circuit…wound copper ferrite core”; Badr Fig. 1; Fig. 6; Fig. 9A-9B), and the inductive coil attached to the animal resonates at the same frequency to achieve an magnetic resonant coupling effect and generate the inductive current (Wentz Fig. 2; p. 4 “resonant parallel LC tank circuit…wound copper ferrite core”; p. 7 second column lines 6-7 “matched resonant frequencies”), and the light emitting unit receives the inductive electrical current to generate an optical stimulation signal (Wentz Fig. 1-2). 
Claim 12 is rejected under substantially the same basis as claim 1 above.
Regarding claim 3, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the power supply and the stimulator are electrically coupled to a relay unit and the relay unit is coupled to the electromagnetic-field generating coil (p. 5 2.1.2. paragraph 2 “bridge driver”).
Regarding claim 4, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the inductive assembly further comprises a capacitor which is electrically coupled to the light emitting unit and the inductive coil in parallel (Fig. 1a “Supercapacitor”; p. 4 last paragraph).
Regarding claim 7, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the light emitting unit comprises a light emitting diode (Fig. 1 “LED”) or an organic light emitting diode.
Regarding claim 8, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the light emitting unit further comprises an optical fiber, and the optical fiber is attached to the light emitting diode (p. 9 4.1 paragraph 1 “attaching optical fibers to the surface of the LEDs”) or an organic light emitting diode.
Regarding claim 9, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the target area is the brain of the animal (Fig. 1; p. 8 3.2 paragraph 1 “intended brain targets”).
Claim 14 is rejected under substantially the same basis as claim 9 above.
Regarding claim 10, in the combination of Wentz, Badr, and Sachs, Wentz teaches wherein the brain of the animal comprises at least one neuron that expresses a 
Claim 15 is rejected under substantially the same basis as claim 10 above.
Regarding claim 11, in the combination of Wentz, Badr, and Sachs, Wentz teaches the light-gated ion channel protein is Channelrhodopsin-2 (Fig. 2 “expresses ChR2 in layer 5 pyramidal cells”; p. 5 2.2 “Adult Thy-ChR2 transgenic mice”) or Natronomonas halorhodopsin.
Claim 16 is rejected under substantially the same basis as claim 11 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792